Appellants were convicted of the crime of stealing $100 from the person of one Bradley Lafouse, in violation of Act No. 40 of 1914, p. 104. One of them, Norman Leake, afterwards broke jail and is a fugitive from justice. The Attorney General therefore filed a motion to dismiss Leake's appeal, and his attorney agrees that the appeal should be dismissed. With regard to the other appellant, Armne Bueford, it is sufficient to say that there is no bill of exception in the record, no assignment of error, and, in fact, no error in the proceedings.
The appeal of Norman Leake is dismissed, and the verdict and sentence against Armne Bueford are affirmed. *Page 757